Case 1:19-cv-00109-SM Document 48-12 Filed 05/18/20 Page 1 of 2




      Exhibit 12
                 Case 1:19-cv-00109-SM Document 48-12 Filed 05/18/20 Page 2 of 2
From: Adam J. Knowlton-Young
Sent: Monday, September 18, 2017 2:42 PM EDT
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Anne B. Hudak (Anne.B.Hudak@dartmouth.edu) <Anne.B.Hudak@dartmouth.edu>; Kristi L. Clemens
<Kristi.L.Clemens@dartmouth.edu>; Katharine R. Strong (Katharine.R.Strong@dartmouth.edu)
<Katharine.R.Strong@dartmouth.edu>; Laurie Welch <laurie.welch@dartmouth.edu>
BCC: Daniel M. Nelson (Daniel.M.Nelson@dartmouth.edu) <Daniel.M.Nelson@dartmouth.edu>
Subject: COS Hearing - Thursday Sept. 21, 2017 - 2:30 PM - 5 Rope Ferry Rd
Dear Mark,

I am writing to let you know that we did not receive any additional materials from you, and so are moving forward with assembling the
Case Packet of information that will be distributed to yourself, your advisor, as well as the COS. I spoke with Dean Hudak this
afternoon and she confirmed that you asked her to be your COS Advisor. I am copying Dean Hudak on this message to confirm that
we have this information, and I am copying Dean Clemens as she had previously been listed as your COS Advisor.

This message is also to confirm that your COS hearing is going ahead on Thursday, September 21, 2017 starting at 2:30 pm here in
our office at 5 Rope Ferry Road. My understanding is that you are still on campus and will be coming in person to the hearing.
Please come a bit early so you have time to talk with Dean Hudak and prepare for the hearing. You will be provided a private space
to meet with your advisor.

If you have questions please be in touch.

Sincerely,
Adam


___________________________________________________
Adam Knowlton-Young
Judicial Affairs, https://www.dartmouth.edu/judicialaffairs/
Dartmouth College
5 Rope Ferry Road, Rm 204
Phone: 603-646-3482
Fax: 603-646-0421




                                                                                                                  DARTMOUTH000809
